Exhibit 10.1

 

EXECUTIVE RETENTION AGREEMENT

 

This Executive Retention Agreement dated as of July 14, 2011 (this “Agreement”)
is made and entered into by and between the Company (defined below), and Floyd
Wilson (“Executive”).

 

RECITALS

 

WHEREAS, Executive is an executive of Petrohawk Energy Corporation (the
“Company”); and

 

WHEREAS, concurrently herewith, BHP Billiton Petroleum (North America) Inc.,
North America Holdings II Inc., a wholly owned subsidiary of BHP Billiton
Petroleum (North America) Inc., and the Company are entering into an Agreement
and Plan of Merger (the “Merger Agreement”), pursuant to which, among other
things, (i) North America Holdings II Inc. will commence an Offer to purchase
the Shares of the Company, and (ii) after the acquisition of Shares pursuant to
the Offer (the “Acquisition”), North America Holdings II Inc. shall merge with
and into the Company, with the Company being the surviving corporation (the
“Merger”).  As a result of the Merger, the separate corporate existence of North
America Holdings II Inc. shall cease and the Company shall continue as the
surviving corporation of the Merger; and

 

WHEREAS, BHP Billiton Petroleum (North America) Inc., Company, and Executive
desire for Executive to continue to serve as an executive of the Company
following the Acquisition; and

 

WHEREAS, Executive and the Company are parties to an existing employment
agreement (the “Pre-Acquisition Employment Agreement”), and the termination of
the Pre-Acquisition Employment Agreement, as amended, and execution of this
Agreement by Executive are an inducement to BHP Billiton Petroleum (North
America) Inc.’s willingness to enter into the Merger Agreement; accordingly,
Executive agrees that, upon becoming effective, this Agreement supersedes and
replaces the Pre-Acquisition Employment Agreement, as amended, which will be
terminated as of this Agreement’s effectiveness.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein and the benefits to be received by the parties under
the terms of the Agreement, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.             Effective Date.  This Agreement shall be effective as of the
Acceptance Time as defined in the Merger Agreement (the “Effective Date”).  This
Agreement will terminate immediately without any action of either party hereto
and will not take effect if the Merger Agreement terminates prior to the
Acceptance Time. Except for those provisions which are specifically identified
as surviving the Term of the Agreement, the Agreement shall be in effect from
the Effective Date until sixty (60) days immediately following the Effective
Date

 

--------------------------------------------------------------------------------


 

(the “Term”), unless earlier terminated pursuant to the terms of this
Agreement.  At the end of the Term, unless earlier terminated pursuant to the
terms of this Agreement, Executive’s employment with the Company shall terminate
and Executive’s performance of services for the Company shall be governed by a
consulting agreement between the Company and Executive, which Executive has
agreed to enter into, a copy of which is attached as Attachment 1 to this
Agreement.  Notwithstanding the foregoing, the Company retains the right to
terminate Executive’s employment and this Agreement at any time for any reason,
subject to the terms of this Agreement.  The parties hereto acknowledge and
agree that any termination of Executive’s employment with the Company hereunder
shall constitute a “separation from service” within the meaning of Section 409A
of the Code (as such term is defined in Section 11 below).

 

2.             Definitions.  Capitalized terms used but not defined in this
Agreement and defined in the Merger Agreement have the respective meanings
ascribed to them in the Merger Agreement.

 

3.             Services.  During the Term, Executive shall continue as an
employee of the Company and provide such similar services as Executive provided
to the Company prior to the Acquisition, or such other services as may
reasonably be directed by the board of directors and/or the President of the
Company.

 

4.             Base Salary.  During the Term, the Company shall provide
Executive a base salary at an annual rate that is at least equal to Executive’s
base salary then in effect immediately prior to the Acquisition (“Base Salary”),
to be paid at such intervals as may be established by the Company for payment of
its employees under its normal payroll practices.  Executive’s Base Salary is
listed on Schedule 1.  Executive’s Base Salary will be paid to Executive by bank
transfer and will be subject to such deductions as may be required by law or
agreed to by Executive.

 

5.             Prorated Bonus.  For calendar year 2011, the Company shall pay to
Executive a prorated portion of Executive’s calendar year 2010 bonus that was
paid to Executive in the first quarter of 2011 (as shown in Schedule 1) pursuant
to the terms of the Pre-Acquisition Employment Agreement, as amended (with such
proration based on the number of days during calendar year 2011 in which
Executive was employed by the Company or any of its affiliates, relative to 365
days) (the “Prorated Bonus”).  Executive’s Prorated Bonus will be payable on, or
as soon as reasonably practicable after, Executive’s date of termination of
employment with the Company.  Executive’s Prorated Bonus will be paid to
Executive by bank transfer and will be subject to such deductions as may be
required by law or agreed to by Executive.

 

6.             401(k), Health and Welfare Benefits.  During the Term, Executive
shall be entitled to continue to participate in the Petrohawk Energy Corporation
401(k) Plan and the Petrohawk Energy Corporation Welfare Benefit Plan, subject
to the terms, conditions and limitations of the applicable plans, then in effect
immediately prior to the Acquisition.

 

7.             Retention Payments.  In consideration of Executive’s remaining
employed by the Company and of Executive’s agreement to enter into the covenants
contained in Section 12 through 15 of this Agreement, the Company shall provide
Executive a retention payment

 

2

--------------------------------------------------------------------------------


 

(“Retention Payment”) equal to $2,000,000.00, payable on the Effective Date.  In
order to receive the Retention Payment, Executive must be an employee of the
Company on the Effective Date.  Moreover, in order to receive the Retention
Payment, Executive must execute a general release and waiver of claims
substantially in a form attached hereto as Exhibit “A”, and any period for
revocation of such release and waiver must have expired as of the date of
payment of the Retention Payment. The Retention Payment shall be paid as soon as
administratively practicable after Executive’s execution of the release and
waiver and the expiration of any period for revocation of such release and
waiver; provided, however, that in no event will the Retention Payment be paid
after March 15 of the calendar year immediately following the calendar year in
which occurs the Effective Date.

 

8.             Severance Payments.

 

a.             In the event of Executive’s termination for any reason at any
time during or after the Term, Executive shall be paid a lump sum payment of any
unpaid portion of Executive’s Base Salary and benefits accrued through the date
Executive’s employment terminates and shall be reimbursed for any unpaid
business expenses pursuant to the Company’s expense reimbursement policy; and

 

b.             In the event of any Qualifying Termination, as such term is
defined below, upon or within the sixty (60) day period immediately following
the Effective Date:

 

i.              Executive shall be paid a lump sum severance payment on the
first day of the seventh month after the Executive’s “separation from service”
(as defined for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (“Code”)) equal to the sum of the following: (A) an amount equal to
two (2) times the greater of (I) Executive’s Base Salary in effect as of the
date of termination, or (II) Executive’s Base Salary in effect immediately prior
to the Effective Date, plus (B) an amount equal to two (2) times the greater of
(I) the amount of any cash bonus payable to Executive for the year in which the
date of termination falls (provided that if the Executive’s bonus for such year
has not been determined as of the date of termination, then the amount of the
bonus shall be determined as if Executive earned 100% of the targeted bonus for
such year, to the extent such target exists) or (II) the amount of the cash
bonus paid to Executive for services rendered during the 2010 calendar year; and

 

ii.             for a two (2) year period immediately following the termination
of Executive’s employment with the Company, the Company shall continue to
maintain and pay the premiums for Executive’s medical and dental benefits for
Executive and Executive’s family (limited to members of Executive’s family who
were covered at time of termination) with coverage that is at least as favorable
as the coverage being provided immediately prior to the termination. If the
Company determines in its sole discretion not to continue coverage under the
Company’s insurance plans or if such coverage is not permitted under the
Company’s insurance plans, then the Company will provide Executive with
substantially similar insurance through another carrier or reimburse Executive
for the full cost of obtaining such insurance, which reimbursement amount shall
be paid in full as soon as administratively practicable after Executive’s
furnishing the Company with evidence of the

 

3

--------------------------------------------------------------------------------


 

cost of such insurance, which evidence must be furnished within thirty (30) days
of such cost being paid by Executive. The decision of whether to provide
substantially similar insurance through another carrier or reimburse Executive
for the full cost of obtaining such insurance will be in the Company’s sole
discretion.

 

The foregoing benefits referenced in Section 8.b.(i) and (ii) above are
hereafter referred to as the “Severance Benefits.”  Notwithstanding anything
herein to the contrary, in order to receive the Severance Benefits, Executive
must execute a general release and waiver of claims in a form attached hereto as
Exhibit “A”, and any period for revocation of such release and waiver must have
expired, before the date on which any such Severance Benefit is scheduled to be
paid.  Executive shall also receive any unpaid portion of the Executive’s Base
Salary and benefits accrued through the date of termination, which payment is
not contingent upon Executive’s execution of a release and waiver of claims.

 

c.             Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

 

i.              “Cause” shall mean: (A) the Executive willfully or knowingly
failed to perform his duties in any material respect as required hereunder
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness or disability) or the commission by Executive of an
act of willful misconduct in any material respect with respect to the Company;
or (B) the engaging by Executive in conduct which is demonstrably and materially
injurious to the Company and/or its subsidiaries or affiliates; or (C) the
willful engaging, or failure to engage, by the Executive in conduct which is in
material violation of any term of this Agreement or the terms of any of the
Company’s written policies and procedures; or (D) the Executive having been
convicted of a felony or having been convicted of, or entered a plea of nolo
contendere to, a crime involving deceit, fraud, perjury or embezzlement. For
purposes of this Section 9(c)(i), no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company.  The Company may terminate the Executive’s
employment hereunder for Cause, but only after: (I) giving Executive written
notice of the failure or conduct which the Company believes to constitute Cause;
and (II) with respect to (A) through (C) above, providing the Executive a
reasonable opportunity, and in no event more than thirty (30) days, to cure such
failure or conduct.  In the event the Executive does not cure the alleged
failure or conduct within the time frame provided for such cure by the Company,
the Company shall send Executive written notice specifying the effective date of
the termination of Executive’s employment for Cause hereunder.

 

ii.             “Good Reason” shall mean: (A) the material breach by the Company
of any of its obligations hereunder; or (B) a reduction in the Base Salary
and/or Prorated Bonus payable to the Executive; or (C) any material diminution
of the Executive’s level of responsibilities, relative to those held by
Executive immediately prior to the Acquisition; or (D) any occurrence which
causes the Executive to have, as Executive’s principal place of employment, a
location other than the metropolitan area of Houston,

 

4

--------------------------------------------------------------------------------


 

Texas.  Executive shall be entitled to terminate Executive’s employment with the
Company under this Agreement upon written notice to the Company for “Good
Reason,” so long as (i) such notice is so provided within thirty (30) days
following the initial existence of the condition giving rise to a claim of “Good
Reason” hereunder and (ii) the Company has not remedied the condition within
thirty (30) days following the Company’s receipt of such notice.  For the
avoidance of doubt, the fact that the Company shall cease to be a publicly
traded corporation in the United States shall not, on its own, constitute an
event giving rise to a claim of “Good Reason” pursuant to clause (C) of the
foregoing definition.

 

iii.            “Qualifying Termination” shall mean a termination of Executive’s
employment with the Company and/or any of its affiliates under any of the
following circumstances: (A) by the Company and/or any of its affiliates without
Cause; (B) by Executive for Good Reason; (C) due to Executive’s death; or
(D) upon such date as Executive’s employment terminates due to Executive
becoming entitled to receive benefits under the long-term disability insurance
plan in which Executive participates.

 

d.             Provided that Executive’s employment has not terminated prior to
the sixtieth (60th) day immediately following the Effective Date, the parties
agree that Executive’s employment with the Company shall terminate on the
sixtieth (60th) day immediately following the Effective Date, and Executive
shall be entitled to receive the Severance Benefits.  Notwithstanding anything
herein to the contrary, in order to receive the Severance Benefits, Executive
must execute a general release and waiver of claims substantially in a form
attached hereto as Exhibit “A”, and any period for revocation of such release
and waiver must have expired, before the date on which any such Severance
Benefit is scheduled to be paid.  Executive shall also receive any unpaid
portion of the Executive’s Base Salary and benefits accrued through the date of
termination, which payment is not contingent upon Executive’s execution of a
release and waiver of claims.

 

9.             Notice of Voluntary Termination.  Executive may voluntarily
separate from employment with the Company at any time by giving the Company two
(2) weeks’ written notice. If Executive voluntarily terminates other than by
reason of a Qualifying Termination, Executive will not be entitled to Severance
Benefits under this Agreement.

 

10.           Section 4999 Excise Tax Payment.

 

a.             Excise Tax Payment.  In the event that it is determined that any
payment award, benefit (or any acceleration of any payment, award, benefit or
distribution) made or provided to or for the benefit of Executive in connection
with this Agreement, or Executive’s employment with the Company or the
termination thereof, but determined without regard to any additional payments
required under this Section 10 (a “Payment”) is subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties related to such
excise tax (collectively, the “Excise Tax”) in connection with the Acquisition,
the Executive will be entitled to receive an additional payment (the “Excise Tax
Payment”) from the Company. The Excise Tax Payment will be equal to the amount
of the Excise Tax.

 

5

--------------------------------------------------------------------------------


 

b.             Determination.  Subject to the provisions of Section 10(c), all
determinations required to be made under this Section 10 (including whether and
when an Excise Tax Payment is required) will be made by a nationally recognized
certified public accounting firm designated by the Company (the “Accounting
Firm”). The Accounting Firm will provide detailed supporting calculations both
to the Company and the Executive within fifteen (15) business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is reasonably requested by the Company. All fees and expenses of
the Accounting Firm will be paid by the Company. Any Excise Tax Payment required
to be paid under this Section 10 will be paid by the Company to the Executive as
soon as administratively practicable after the receipt of the Accounting Firm’s
determination, but no later than the end of the calendar year next following the
calendar year in which the Executive remits the related taxes. Any determination
by the Accounting Firm will be binding on the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm, the Excise Tax Payment
made by the Company may be less than actually required (the “Underpayment”)
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 10(c) below and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm will determine the amount of the Underpayment that has occurred
and any such Underpayment will be promptly paid by the Company to or for the
benefit of the Executive no later than the end of the calendar year next
following the calendar year in which the Executive remits the related taxes.

 

c.             Contest of Claims. The Executive will notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of an Excise Tax Payment. Such notification
will be given as soon as practicable but no later than ten (10) business days
after the Executive is informed in writing of such claim (provided, however,
that the failure to provide such notification within such period as provided
herein shall not relieve the Company of its obligations under this Section 10
except to the extent that the Company is materially prejudiced thereby) and will
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. The Executive will not pay such claim prior to the
expiration of the thirty (30) day period following the date on which the
Executive notifies the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Executive in writing prior to the expiration of such thirty (30) day period
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due) that the Company desires to contest such claim,
the Executive will: (i) provide the Company any information reasonably requested
by the Company relating to such claim; (ii) take such action in connection with
contesting such claim as the Company reasonably requests in writing including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company; (iii) cooperate with the Company
in good faith as necessary to effectively contest such claim; and (iv) permit
the Company to participate in any proceedings relating to such claim. The
Company will bear and pay directly all costs and expenses (including additional
interest, penalties, accountant’s and legal fees) incurred in connection with
such contest of the claim and shall

 

6

--------------------------------------------------------------------------------


 

indemnify, defend and hold harmless, on an after-tax basis, for any Excise Tax
or income tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions, the Company will control all proceedings
related to such contested claim, may at its sole option pursue or forgo any and
all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may at its sole option either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner. The Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company reasonably
determines. If the Company directs the Executive to pay a claim and sue for a
refund, the Company will be required to advance the amount of such payment to
the Executive on an interest-free basis and agrees to indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance,
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contested claim will be limited to
issues with respect to which an Excise Tax Payment would be payable hereunder
and the Executive will be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 

d.             Refunds. If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 10(c) above, the Executive becomes
entitled to receive any refund with respect to such claim the Executive shall
promptly pay to the Company the amount of such refund attributable to the Excise
Tax on the Payment.

 

11.           Section 409A. In the event any payments to the Executive required
to be made pursuant to any provisions of this Agreement are determined, in whole
or in part, to constitute “nonqualified deferred compensation (“NQDC”) within
the meaning of Section 409A of the Code, then the portion (which may be all) of
such payments that constitute NQDC will not be paid before the date which is the
first day of the seventh month after the Executive’s “separation from service”
(as such term is defined in Section 409A of the Code). The determination of
whether and what amount of any payments to the Executive required to be made
pursuant to any provisions of this Agreement constitute NQDC shall be made by
the board of directors of the Company in consultation with legal counsel, and
any such determination shall be final and binding on the Company and the
Executive. The Company makes no representation as to whether any such payment or
any part thereof constitutes or may constitute NQDC. Neither the Company nor any
of its directors, officers, employees, agents, or professional advisers shall
have any liability to the Executive or any other person for any amounts incurred
by the Executive or any such other persons by reason of the determination made
by the Board pursuant to this Section 11 or any action taken or omitted by the
Board, the Company or any of the Company’s directors, officers, employees,
agents or professional advisers in the course of or as a result of making such
determination.  This Agreement is intended to comply with, or otherwise be
exempt from, Section 409A of the

 

7

--------------------------------------------------------------------------------


 

Code. This Agreement shall be administered, interpreted, and construed in a
manner consistent with Section 409A of the Code. Should any provision of this
Agreement be found not to comply with, or otherwise be exempt from, the
provisions of Section 409A of the Code, such provision shall be modified and
given effect (retroactively if necessary), by the Company, with the consent of
the Executive, in such manner as the Company and Executive agree reasonably and
in good faith to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A of the Code. Notwithstanding anything in this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes NQDC be accelerated unless and to the extent that such
acceleration is permissible under Treasury Regulation 1.409A-3(j)(4) or any
successor provision. All reimbursements under this Agreement shall be paid as
soon as administratively practicable after Executive has provided the
appropriate documentation, but in no event shall any reimbursements be paid
later than the last day of the calendar year following the calendar year in
which the expense was incurred.  Notwithstanding anything in this Agreement to
the contrary, to the extent required by Section 409A of the Code:  (1) the
amount of expenses eligible for reimbursement or in-kind benefits provided under
this Agreement (including reimbursements or in-kind benefits under Section 8 of
this Agreement) during a calendar year will not affect the expenses eligible for
reimbursement or in-kind benefits provided in any other calendar year, and
(2) the right to reimbursement or in-kind benefits provided under this Agreement
shall not be subject to liquidation or exchange for another benefit.

 

12.           Confidential Information.  Both during and after Executive’s
employment with the Company, Executive shall have an obligation to protect and
maintain the confidentiality of information belonging or relating to the Company
and its affiliates, including, without limitation, BHP Billiton Petroleum (North
America) Inc.  Accordingly, Executive must not, except as authorized or required
by Executive’s duties to the Company or BHP Billiton Petroleum (North America)
Inc., or an order of any competent court, disclose to any person whatsoever or
otherwise make use of any Confidential Information in whatever form in which
Executive may have acquired it in the course of Executive’s employment
concerning the business, affairs, finances, clients, or trade connections of the
Company or its affiliates, including, without limitation, BHP Billiton Petroleum
(North America) Inc., or any of their suppliers, agents or clients, and
Executive must use Executive’s best efforts to prevent the unauthorized
publication or disclosure of any such Confidential Information.  This obligation
continues after the termination of this Agreement and after the termination of
Executive’s employment For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, all information, data or material
(regardless of form) with respect to the Company or any of its assets,
prospects, business activities, officers, directors, employees, borrowers, or
clients which is: (a) a trade secret, as defined by the Uniform Trade Secrets
Act; (b) provided, disclosed, or delivered to the Executive by the Company, any
officer, director, employee, agent, attorney, accountant, consultant, or other
person or entity employed by the Company in any capacity, any client, borrower,
advisor, or business associate of the Company, or any public authority having
jurisdiction over the Company or any business activity conducted by the Company;
or (c) produced, developed, obtained or prepared by or on behalf of the
Executive or the Company (whether or not such information was developed in the
performance of this Agreement).  Notwithstanding the foregoing, the term

 

8

--------------------------------------------------------------------------------


 

“Confidential Information” shall not include any information, data or material
which, at the time of disclosure or use, was generally available to the public
other than by a breach of this Agreement, was available to the party to whom
disclosed on a non-confidential basis by disclosure or access provided by the
Company or a third party without breaching any obligations of the Company or
such third party, or was otherwise developed or obtained legally and
independently by the person to whom disclosed without a breach of this
Agreement.

 

13.           Confidentiality of Agreement.  Executive agrees that Executive
will maintain the confidentiality of this Agreement and will not disclose, or
cause to be disclosed, in any fashion the existence or terms of this Agreement,
or the substance or content of discussions involved in reaching this Agreement
to any person, whether orally or in writing, other than Executive’s attorney,
spouse, accountants, auditors or tax advisors, or as required by appropriate
regulatory agencies or taxing authorities, or as required by law, but only on
the condition that Executive advises these individual(s) in advance of
disclosure that the terms and conditions of this Agreement are strictly
confidential.  This obligation continues after the termination of this Agreement
and after the termination of Executive’s employment. This obligation shall not
apply to any information, data or material which, at the time of disclosure, was
generally available to the public by way of a public filing required by
applicable law.

 

14.           Non-Disparagement.  During Executive’s employment with the
Company, or at any time within the two-year period thereafter; (i) Executive
agrees that Executive will not in any public way materially disparage the
Company or BHP Billiton Petroleum (North America) Inc., and their then-current
officers and directors; provided, however, that Executive shall not be held in
breach of this provision should Executive be required to testify pursuant to
subpoena under oath or as otherwise required by law, provided additionally that
Executive testifies truthfully and that, prior to providing such testimony,
Executive promptly notifies the Company that Executive’s testimony is being
sought in sufficient time so as to permit the Company to seek to prevent or
limit such testimony or otherwise seek to obtain a protective order; and
(ii) the Company will direct its and BHP Billiton Petroleum (North America)
Inc.’s respective officers, directors, and management employees to not
materially disparage in any public way Executive or his family.

 

15.           Non-Competition and Non-Solicitation.

 

a.             The Company’s Promises.  Concurrently with the execution of this
Agreement and during the Term of the Agreement, the Company will provide
Executive with (i) Confidential Information, or access to such information, and
(ii) the opportunity to establish goodwill and rapport with the customers of the
Company, and/or any of its affiliates, including, without limitation, BHP
Billiton Petroleum (North America) Inc.

 

9

--------------------------------------------------------------------------------


 

b.             Definitions.

 

i.              “Competing Business” means any business or entity that engages
in any Company Business that is not the Company, BHP Billiton Petroleum (North
America) Inc. or any of their affiliates.

 

ii.             “Company Business” means (A) any business that is engaged in
leasing, acquiring, exploring, producing, gathering, or marketing hydrocarbons
and/or related products or (B) any other business in which BHP Billiton
Petroleum (North America) Inc. or any of its affiliates (I) are engaging in
which Executive has directly, materially and continuously engaged during the
Term or (II) or in respect of which BHP Billiton Petroleum (North America) Inc.
or its affiliates has taken concrete and material steps towards engaging, the
business plans for which Executive has participated in preparing or of which
Executive has material knowledge.

 

iii.            “Covered Customer” means (a) any person or entity who had
contact with or did business with the Company, or any of its affiliates,
including, without limitation, BHP Billiton Petroleum (North America) Inc.,
through Executive in the previous two (2) years, or (b) any person or entity who
had contact with or did business with the Company, or any of its affiliates,
including, without limitation, BHP Billiton Petroleum (North America) Inc.,
through someone Executive supervised in the previous two (2) years.

 

iv.            “Restricted Area” means any area within a 50 mile radius of the
location in which any Company Business is engaged as of the date of termination
of Executive’s employment.  The purpose of any restriction hereunder may not be
circumvented by engaging in business in the Restricted Area through remote
means, such as telephone, correspondence or computerized communication.

 

v.             “Restricted Period” shall mean a period of twelve (12) complete
calendar months following the termination of Executive’s employment with the
Company.

 

c.             Restrictive Covenants.  In consideration of the Company’s promise
to provide Executive Confidential Information and the opportunity to establish
goodwill, which will be used by Executive solely for the benefit of the Company,
as well as the Base Salary and other benefits to be received, Executive agrees
to the following:

 

i.              Restriction on Unfair Competition. Executive agrees that during
Executive’s employment with the Company, and for the duration of the Restricted
Period, Executive will not participate in a Competing Business within the
Restricted Area. For purposes of this Section, “participate in” includes,
without limitation, participating, directly or indirectly, either as an
employee, consultant, partner, shareholder, lender, corporate officer, director,
or in any other capacity, in assisting a Competing Business; provided, however,
that nothing in this Section prohibits Executive from making any investment in
any such business (without participating in such business) if: (a) such stocks,
bonds, or other securities in which Executive is investing are listed on any
United States securities exchange or are publicly traded in an over the counter
market; and such investment does not exceed, in the case of any capital stock of
any one issuer, five percent (5%) of the

 

10

--------------------------------------------------------------------------------


 

issued and outstanding capital stock, or in the case of bonds or other
securities, five percent (5%) of the aggregate principal amount thereof issued
and outstanding; or (b) such investment is completely passive and no control or
influence over the management or policies of such business is exercised.

 

ii.             Restriction on Soliciting Covered Customers.  Executive agrees
that during Executive’s employment with the Company, and for the duration of the
Restricted Period, Executive will not, directly or indirectly, except in
connection with Executive’s employment with the Company, for the benefit of the
Company, service, call on, solicit, accept business from, or take away, or
attempt to call on, solicit, accept business from or take away any Covered
Customers in connection with a Competing Business.

 

iii.            Restriction on Soliciting Employees and Contractors.  Executive
agrees that during Executive’s employment with the Company, and for the one
(1) year period following the termination of Executive’s employment with the
Company, Executive will not, either directly or indirectly, hire or solicit to
terminate their employment or contract relationship with the Company or any of
its affiliates, or otherwise take away, any employees, contractors, or officers
of the Company, or any of its affiliates, including, without limitation, BHP
Billiton Petroleum (North America) Inc., who were employed or contracted with,
and with whom Executive, or any employees whom Executive supervised, worked,
during the 180 days preceding the date of any termination of Executive’s
employment with the Company or whom Executive, or any employees whom Executive
supervised, knows has Confidential Information.

 

d.             Reasonableness.  Executive agrees that the restrictions and
promises in this Agreement are reasonable in terms of geographic scope, duration
and activities and that they go no further than is necessary to protect the
legitimate business interests of the Company, or any of its affiliates,
including, without limitation, BHP Billiton Petroleum (North America) Inc. 
Executive acknowledges that the business interest of the Company that is being
protected is reasonably related to the consideration provided to Executive by
the Company.

 

e.             Survival.  This Section 15 shall survive the termination of
Executive’s employment with the Company.

 

16.           Return of Property.  Upon termination of the Executive’s
employment for any reason, Executive shall immediately return all property of
the Company, or its affiliates, including, without limitation, BHP Billiton
Petroleum (North America) Inc.

 

17.           Arbitration.  Excepting only claims regarding breach of the
non-disparagement, confidential information, non-competition, and
non-solicitation provisions of this Agreement, any dispute, controversy or
claim, of any and every kind or type, whether based on contract, tort, statute,
regulations, or otherwise, arising out of, connected with, or relating in any
way to this Agreement or the obligations of the parties hereunder, including
without limitation, any dispute as to the existence, validity, construction,
interpretation, negotiation, performance, non-performance, breach, termination
or enforceability of this

 

11

--------------------------------------------------------------------------------


 

Agreement (in each case, a “Dispute”), shall be resolved solely and exclusively
in accordance with the procedures specified in this Section 17.  The parties
shall attempt in good faith to settle any Dispute by mutual discussions within
thirty (30) days after the date that Executive or the Company gives notice to
the other party of such a Dispute.  If the Dispute is not resolved within such
thirty (30) day period, the Dispute shall be finally settled by arbitration
administered by the American Arbitration Association under its Employment
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.  The arbitration shall be
held in Houston, Texas and presided over by three arbitrators.  The party giving
notice of the Dispute shall appoint one arbitrator and the other party shall
appoint one arbitrator.  The two appointed arbitrators shall together appoint a
third arbitrator. This agreement to arbitrate shall be binding upon the
successors, assignees and any trustee or receiver of any party.

 

18.           Assignment/Successorship.  This Agreement is one for personal
services by Executive, and Executive is not entitled to assign any of
Executive’s obligations, rights or benefits under this Agreement.  This
Agreement shall be binding upon and inure to the benefit of Company and any
successor of Company, including without limitation any person, association, or
entity which may hereafter acquire or succeed to all or substantially all of the
business or assets of Company by any means whether direct or indirect, by
purchase, merger, consolidation, or otherwise.

 

19.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties to this Agreement with respect to the subject matter of this
Agreement, and there are no understandings or agreements relative to this
Agreement that are not fully expressed in this Agreement.  All prior agreements
with respect to the subject matter of this Agreement, whether written or oral,
including, without limitation, the Pre-Acquisition Employment Agreement, as
amended, are expressly superseded and replaced by this Agreement.

 

20.           Severability.  This Agreement shall be deemed severable and any
part of this Agreement that may be held invalid by a court of competent
jurisdiction shall be deemed automatically excluded from this Agreement and the
remaining parts shall remain in full force and effect.

 

21.           Amendment.  No change, amendment or modification of this Agreement
shall be effective unless it is in writing and signed by both Executive and an
authorized representative of the Company.

 

22.           Governing Law and Venue.  This Agreement shall be governed and
construed exclusively in accordance with the laws of Texas.  The parties agree
that any legal action regarding this Agreement that is not subject to the
arbitration provisions in Section 17 of this Agreement must be filed in the
state or federal courts in Houston, Harris County, Texas.

 

23.           Counterparts.  This Agreement may be executed in as many
counterparts as may be deemed necessary and convenient, and by the different
parties on separate counterparts, each of which shall be deemed an original but
all of which shall constitute one and the same instrument.

 

12

--------------------------------------------------------------------------------


 

The signatures of the parties below confirm their mutual acceptance of the terms
of this Executive Retention Agreement:

 

 

Petrohawk Energy Corporation

 

Executive

 

 

 

 

 

 

 

 

By:

/s/ David S. Elkouri

 

/s/ Floyd C. Wilson

 

 

 

 

 

 

 

 

Title:

EVP and General Counsel

 

 

 

 

 

 

 

 

 

 

Date:

July 14, 2011

 

Date:

July 14, 2011

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO

RETENTION AGREEMENT

FLOYD WILSON

 

Salary:  $1,000,000.00

 

2010 Bonus:  $2,500,000.00

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE AGREEMENT

 

This GENERAL RELEASE AGREEMENT (the “Agreement”) is entered into by and between
Petrohawk Energy Corporation, a Delaware corporation (the “Company”), and
                            , an individual (the “Employee”).

 

RECITALS

 

WHEREAS, the Company desires to provide the Employee with the benefits listed on
Exhibit A-1 to this Agreement (the “Release Benefits”);

 

WHEREAS, the Company requires the Employee to sign and deliver this Agreement to
the Company, and to not revoke this Agreement, in order to receive the Release
Benefits; and

 

WHEREAS, the Employee covenants and warrants that the Employee has not assigned,
transferred, or subrogated any portion of any claim that the Employee could
assert, and the Employee has full authority to enter into this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
and releases contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employee and the
Company acknowledge and agree as follows:

 

Section 1.          Release Benefits.  In consideration of the Employee’s
willingness to execute this Agreement, which contains certain provisions
releasing the Company and other individuals and entities from Claims by the
Employee, as more fully set forth below, and contingent upon the satisfaction of
the Conditions Precedent set forth in Section 2 below, the Employee will receive
the benefits described on Exhibit A-1 to this Agreement.

 

The Employee acknowledges that the Employee is not otherwise entitled to receive
the Release Benefits, that the Employee has been paid all wages owed, and that
the Release Benefits are being provided by the Company in exchange for the
Employee’s execution and non-revocation of this Agreement.

 

Section 2.          Conditions Precedent.  The Employee’s receipt of the Release
Benefits is conditioned on the following, which are collectively referred to in
this Agreement as the “Conditions Precedent”:

 

(A)                              The Employee must execute this Agreement, and
must not revoke this Agreement;

 

(B)                                The Company must receive the executed
Agreement within the time period specified in Section 5; and

 

(C)                                If the Employee is executing this Agreement
in connection with the Employee’s termination of employment, the Employee must
return Company property pursuant to Section 6.

 

--------------------------------------------------------------------------------


 

Section 3.          Effect of Agreement.  The Employee acknowledges that no oral
or written representation or promise made by any person concerning Release
Benefits or other benefits that is inconsistent with the provisions of this
Agreement shall have any force or effect.

 

Section 4.          Terms of the Release of Claims.  The terms of the Employee’s
release of Claims under this Agreement are as follows:

 

(A)          Definition of Released Parties.  “Released Parties” shall mean the
following:

 

(i)                                     The Company and any parent, subsidiary,
affiliated entity, joint venture, divisions, partnerships, successors,
predecessor, or assigns of the Company;

 

(ii)                                  The stockholders, officers, directors,
employees, agents, trustees, conservators, insurance carriers, contractors,
shareholders, attorneys, representatives, and/or fiduciaries of the Company and
of any subsidiary, affiliated entity, joint venture, successors, predecessor, or
assigns of the Company; and

 

(iii)                               Any persons acting by, through, under, or in
concert with any of the persons or entities listed in Section 4(A)(i) and/or
Section 4(A)(ii).

 

(B)                                Definition of Claims.  “Claims” means debts,
claims, liabilities, demands, and causes of action of every kind, nature, and
description, past or present, known or unknown, which the Employee now has, or
may have, or could ever assert against the Released Parties, but not to include
those where the events in question first arise after the execution of this
Agreement.

 

(C)                                Released Claims.  The Employee hereby
unconditionally and forever releases, acquits, and discharges the Released
Parties from any and all Claims, including, but not limited to, any and all
Claims for wages or damages of any kind whatsoever, arising out of any of the
following:

 

(i)                                     Any contract, express or implied;

 

(ii)                                  Any covenant of good faith and fair
dealing, express or implied;

 

(iii)                               Any legal restriction on the Company’s right
to terminate the Employee;

 

(iv)                              Any federal, state, local, or governmental
statute or ordinance, including, without limitation, the following:

 

(a)                                  The Fair Labor Standards Act of 1938, as
amended;

 

(b)                                 The Immigration and Nationality Act of 1952,
as amended;

 

(c)                                  The Equal Pay Act of 1963, as amended;

 

(d)                                 Title VII of the Civil Rights Act of 1964,
as amended;

 

 

16

--------------------------------------------------------------------------------


 

(e)                                  The Age Discrimination in Employment Act of
1967, as amended by the Older Workers Benefit Protection Act;

 

(f)                                    The Occupational Safety and Health Act of
1970 (commonly referred to as “OSHA”), as amended;

 

(g)                                 The Employee Retirement Income Security Act
of 1974 (commonly referred to as “ERISA”), as amended;

 

(h)                                 The Pregnancy Discrimination Act of 1978, as
amended;

 

(i)                                     The Migrant and Seasonal Agricultural
Worker Protection Act of 1983, as amended;

 

(j)                                     The Consolidated Omnibus Budget
Reconciliation Act of 1985 (commonly referred to as “COBRA”), as amended;

 

(k)                                  The Employee Polygraph Protection Act of
1988, as amended;

 

(l)                                     The Worker Adjustment and Retraining
Notification Act of 1988, as amended;

 

(m)                               The Americans with Disabilities Act of 1990
(commonly referred to as the “ADA”), as amended;

 

(n)                                 The Civil Rights Act of 1991, as amended;

 

(o)                                 The Family Medical Leave Act of 1993
(commonly referred to as the “FMLA”), as amended;

 

(p)                                 The Uniformed Services Employment and
Reemployment Rights Act of 1994 (commonly referred to as “USERRA”), as amended;

 

(q)                                 The Genetic Information Nondiscrimination
Act of 2008 (commonly referred to as “GINA”), as amended;

 

(r)                                    Title III of the Consumer Credit
Protection Act, as amended;

 

(s)                                  Any state civil rights laws, including,
without limitation, the following laws of the State of Texas:

 

(i)                                     Chapter 451 of the Texas Labor Code;

 

(ii)                                  Chapter 21 of the Texas Labor Code; and

 

(iii)                               The Texas Payday Law;

 

17

--------------------------------------------------------------------------------


 

(v)                                 Any other legal limitation on the employment
relationship, or anything related in any way to the Employee’s employment with,
or, if applicable, separation from employment with, the Company;

 

(vi)                              Any employment compensation or employment
benefit plans, including, without limitation, wages, bonuses, vacation pay,
severance pay (including, without limitation, pursuant to the Broken Hill
Proprietary (USA) Inc. Houston Group Severance Pay Plan), short or long term
disability benefits, claims for options or shares of any kind, including, but
not limited to, rights or benefits under any bonus or incentive compensation
plan, welfare benefits, and reimbursement of business or educational expenses;
and/or

 

(vi)                              The laws of contract and tort, including,
without limitation, wrongful termination, constructive discharge, slander,
defamation, intentional or negligent infliction of emotional distress, fraud,
and misrepresentation.

 

The Employee is releasing the Claims, not only for the Employee, but also on
behalf of the Employee’s successors, heirs, assigns, attorneys, agents, related
entities, and representatives.  Notwithstanding anything else in this Agreement,
Claims do not include claims for unemployment benefits, if applicable.  This
Agreement does not prohibit the Employee from filing a claim for unemployment
benefits, if applicable, or from filing a claim for the exclusive purpose of
enforcing the Employee’s rights under this Agreement.

 

(D)                               Consideration for Release of Claims.  The
Employee agrees that the Employee’s release of Claims agreed to in this
Agreement is in consideration for the Release Benefits and other rights and
benefits provided in this Agreement to the Employee by the Company, none of
which the Employee is entitled to receive without the Employee’s release of
Claims.

 

(E)                                 No Pending Claims.  The Employee represents
that the Employee has no Claims on file, lodged, or otherwise currently pending
against the Released Parties, and the Employee expressly agrees that this
Agreement shall extend and apply to all unknown, unsuspected, and unanticipated
injuries and damages that occurred during the Employee’s employment, as well as
those that are now disclosed.

 

(F)                                 Later Claims.  This Agreement shall not be
construed to waive any claims where the events in dispute first arise after the
execution of this Agreement.

 

(G)                                Enforcement of Agreement by Employee. 
Subject to the terms of any arbitration agreement between the Company and the
Employee, the Company acknowledges and agrees that this Agreement shall not be
construed to preclude the Employee from filing a claim for the exclusive purpose
of enforcing the Employee’s rights under this Agreement.

 

(H)                               Enforcement of Agreement by the Released
Parties.  The Employee acknowledges and agrees that the Released Parties may
recover from the Employee any loss, including attorneys’ fees and costs of
defending against any claim brought by the

 

18

--------------------------------------------------------------------------------


 

Employee, that the Released Parties might incur which arise out of the
Employee’s breach of this Agreement.

 

(I)                                    Disclaimer of Liability.  The Company’s
decision to offer the Release Benefits in exchange for a release of Claims
against the Released Parties shall not be construed as an admission by the
Company or any of the other Released Parties of any of the following:

 

(i)                                     Any liability whatsoever;

 

(ii)                                  Any violation of the rights of the
Employee or of any other person; and/or

 

(iii)                               Any violation of any order, law, statute,
duty, or contract.

 

The Company and the other Released Parties specifically disclaim any liability
to the Employee or to any other person for any alleged violation of the rights
of the Employee or any other person, or for any alleged violation of any order,
law, statute, duty, or contract on the part of the Released Parties.

 

(J)                                   Acknowledgements.  The Employee hereby
acknowledges the following:

 

(i)                                     The Employee has read and fully
understands all of the provisions of this Agreement;

 

(ii)                                  The Employee understands that the release
of Claims hereunder is final and binding;

 

(iii)                               The Employee understands and agrees that the
Employee cannot challenge the enforceability of the Agreement and the release of
Claims hereunder;

 

(iv)                              None of the Released Parties has made any
promise or representation to the Employee that is not set forth in this
Agreement.  In signing this Agreement, the Employee is not relying on any such
promise or representation but instead is relying solely on the Employee’s own
judgment and on the agreement of the Released Parties to comply with their
obligations under this Agreement;

 

(v)                                 The Employee has been given a reasonable
amount of time (twenty-one (21) days) to consider the terms of this Agreement
and to seek advice from legal counsel and tax advisors relating to the legal
effect of the release of Claims and the tax implications of the Release
Benefits; and

 

(vi)                              The Employee accepts the terms of this
Agreement as fair and equitable under all the circumstances, and knowingly and
voluntarily enters into this Agreement without duress or coercion from any
source.

 

19

--------------------------------------------------------------------------------


 

Section 5.          Agreement Acceptance Period.

 

(A)                              Deadline to Accept.  The Employee has
twenty-one (21) days to consider this Agreement before executing it.  The
Employee has until                   , to accept the terms of this Agreement. 
The Employee may, however, accept it at any time before that date.

 

(B)                                Attorney Consultation.  In compliance with
the Older Workers Benefit Protection Act, the Company hereby advises the
Employee to consult with an attorney about this Agreement prior to signing the
Agreement.

 

(C)                                Revocation Period.  The Company advises the
Employee that the Employee has seven (7) calendar days after signing this
Agreement to revoke (cancel) this Agreement.  The Company advises the Employee
that this Agreement will not become effective or enforceable until the
revocation (cancellation) period has expired.  The Company advises the Employee
that to revoke (cancel) this Agreement, the Employee must submit the Employee’s
revocation (cancellation) in writing to
                                                                                                              ,
before the expiration of the seven (7) day period and any and all originals or
copies of the Agreement must be returned to
                                                 at the time of revocation
(cancellation).  The Company advises the Employee that if the Employee revokes
(cancels) this Agreement within the seven (7) day period, the Employee will not
be entitled to the Release Benefits.

 

(D)                               Forfeiture of Release Benefits.  The Employee
will not be eligible to receive Release Benefits (i) if this Agreement is not
signed and returned to the Company on or before the date described above,
(ii) if the Employee revokes (cancels) this Agreement pursuant to Section 5(C),
or (iii) if the other Conditions Precedent described in Section 2 are not met.

 

(E)                                 Acceptance.  To accept this Agreement, the
Employee must sign this Agreement and return it to:

 

 

 

The Agreement must be hand-delivered or mailed to the Company and must be
received by 11:59 P.M. on                 .

 

Section 6.          Return of Company Property.  If the Employee is executing
this Agreement in connection with the Employee’s termination of employment, the
Employee agrees that on or before the seventh (7th) day following the Employee’s
Termination of Employment, the Employee will return to the Company all files,
memoranda, records, keys, and property, including, but not limited to, all
electronic or communications equipment, and any and all documents in any form
whatsoever, including, but not limited to, documents in any electronic form,
that the Employee received from the Company or its employees or that the
Employee generated in the course of employment with the Company, except those of
a personal nature, including, but not limited to, copies of all of the

 

20

--------------------------------------------------------------------------------


 

Employee’s annual reviews and other materials that were the property of the
Employee prior to employment with the Company.

 

Section 7.          Tax Payments, Withholding, and Reporting.  The Employee
recognizes that the Release Benefits will result in taxable income to the
Employee that the Company (or any of the other Released Parties) will report to
the appropriate taxing authorities.  The Employee agrees that the entity
reporting such taxable income shall have the right to deduct from the Release
Benefits any taxes it determines are required by law to be withheld with respect
to them (including federal, state, local, or foreign income taxes and employment
taxes).

 

Section 8.          Confidentiality of Agreement.  The Employee and the Company
agree that the terms of the Agreement shall be confidential.  The Company and
the Employee specifically agree that they will neither now, nor at any time in
the future, disclose or cause to be disclosed the terms of this Agreement,
except that disclosure may occur as follows:

 

(A)          To employees of the Company, but only to the limited extent
necessary to perform the terms of this Agreement;

 

(B)           To the Employee’s spouse or in connection with obtaining legal,
financial, and/or tax advice regarding the terms, provisions, and effect of this
Agreement;

 

(C)           As may be necessary in filing tax returns or SEC filings;

 

(D)          As may be necessary in connection with enforcing the terms and
conditions of this Agreement as provided herein; and/or

 

(E)           As may be necessary in response to a valid subpoena or other
lawful process and to comply with applicable law.

 

This confidentiality and non-disclosure clause is a material term of this
Agreement, and in the event of the breach of this clause by the Employee, the
Employee shall return to Company the full amount of Release Benefits paid under
this Agreement.

 

Section 9.          Confidential Information.  The Employee acknowledges that
the Employee has been exposed to and has received, as part of the Employee’s
employment with the Company, information and materials that the Company and the
other Released Parties consider confidential, proprietary, trade secrets, and/or
intellectual property of the Released Parties (herein referred to as
“Confidential Material”), including, without limitation, their costs, customers,
customer information, practices, procedures, trade secrets, product marketing,
financial information, future plans, or other confidential information in which
the Company and the other Released Parties have a proprietary interest. The
Employee acknowledges that all information and materials that have been provided
to the Employee by the Company and the other Released Parties are classified as
Confidential Material, including, but not limited to, information provided by
their affiliates, customers, clients, and/or business associates in the course
of the Released Parties’ business.  The Employee agrees that after leaving the
employment of the Company, the Employee will not disclose or use any such
Confidential Material acquired during the course of employment with the Company,
unless required by a lawful order of a court of competent jurisdiction or
otherwise required by law to do so.

 

21

--------------------------------------------------------------------------------


 

Section 10.        Non-Disparagement.  The Employee agrees not to make any
public oral or written statements that are negative, disparaging, or damaging to
the name, reputation, or business of the Company or any other Released Party.

 

Section 11.        Relief upon Violation of Covenants.  In the event that either
party breaches any duty under Section 8, Section 9, or Section 10, the other
party will be entitled to injunctive relief to obtain specific performance of
such duty and will be entitled to recover its costs and attorneys’ fees for
obtaining said injunctive relief.

 

Section 12.        Assignment.  The Employee’s rights under this Agreement are
personal in nature, and the Employee may not assign this Agreement or the
Employee’s rights hereunder without the written consent of the Company, which
consent may be withheld in the Company’s sole discretion.  The Company may
assign this Agreement without the Employee’s consent.  Subject to the
limitations set forth in this Section, this Agreement shall be binding upon and
inure to the benefit of the parties and their heirs, personal representatives,
successors, and assigns.

 

Section 13.        Modifications.  This Agreement shall not be varied, altered,
modified, canceled, changed, or in any way amended except by mutual agreement of
the parties hereto in a written instrument executed by the parties hereto or
their legal representatives, successors, and/or permitted assigns.

 

Section 14.        Severance of Terms.  If any provision of this Agreement is or
may be held by a court or arbitrator of competent jurisdiction to be invalid,
void, or unenforceable to any extent, the validity of the remaining parts,
terms, or provisions of this Agreement shall not be affected thereby, and such
illegal or invalid part, term, or provision shall be deemed not to be part of
this Agreement.  The remaining provisions shall nevertheless survive and
continue in full force and effect without being invalidated in any way.

 

Section 15.        Entire Agreement.  Except for any retention agreement
Employee entered into with the Company, or any other Released Party, this
Agreement sets forth the entire agreement between the parties regarding the
subject matter in this Agreement, and there are no other agreements or
understandings regarding the subject matter in this Agreement other than those
set out in this Agreement.

 

Section 16.        State Law.  This Agreement is made within the State of
Texas.  Therefore, except where preempted by federal law, this Agreement shall
in all respects be interpreted, enforced, and governed exclusively under the
laws of the State of Texas and shall in all cases be construed as a whole
(according to its fair meaning, and not strictly for or against any of the
parties).  Any action seeking interpretation or enforcement of its terms may be
maintained only in the courts of Harris County, Texas without regard to where
the cause of action arose.

 

Section 17.        Counterparts.  This Agreement may be executed in
counterparts, each of which shall be construed as an original for all purposes,
but all of which taken together shall constitute one and the same Agreement.

 

Section 18.        Incorporation of Recitals.  All recitals included in the
introductory portion of this Agreement are incorporated into the terms hereof by
this reference.

 

22

--------------------------------------------------------------------------------


 

Section 19.        Titles.  The titles of Sections, Subsections, and Paragraphs
in the Agreement are placed herein for convenience of reference only, and the
Agreement is not to be construed by reference thereto.

 

IN WITNESS WHEREOF, the parties have caused this General Release Agreement to be
executed as of the last date written below.

 

“COMPANY”

 

PETROHAWK ENERGY CORPORATION

1000 Louisiana St. Ste. 5600

Houston, TX 77002

 

 

By:

 

 

 

 

[Name]

 

Date

 

[Title]

 

 

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

[List Release Benefits]

 

24

--------------------------------------------------------------------------------


 

 

Attachment 1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Consulting Agreement”) is made and entered into
as of this              day of                                               ,
2011 (the “Effective Date”) by and between Petrohawk Energy Corporation (the
“Company”) and Floyd Wilson (the “Consultant”).

 

WHEREAS, Consultant was formerly employed by the Company pursuant to the terms
of the Retention Agreement dated
                                                      , 2011, between Consultant
and the Company (the “Retention Agreement”);

 

WHEREAS, the Retention Agreement expired and Consultant’s employment with the
Company terminated on                                                     ,
2011;

 

WHEREAS, the parties acknowledge and agree that, except for those obligations
that survive the termination of the Retention Agreement in accordance with its
terms, neither party has any continuing obligations pursuant to the Retention
Agreement or Consultant’s former employment relationship with the Company; and,

 

WHEREAS, Consultant and the Company desire to enter into an independent
contractor consulting relationship.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Company and Consultant agree as follows:

 

1.             Term.  This Consulting Agreement is effective as of the Effective
Date and shall continue for the six (6) month period immediately following the
Effective Date (the “Term”). Notwithstanding the foregoing, this Consulting
Agreement may be immediately terminated by the Company, prior to the expiration
of the Term, pursuant to the provisions of paragraph 5 of this Consulting
Agreement.

 

2.             Scope of Services.

 

(a)           As requested by the Company during the Term, Consultant shall
provide the Company such services as may reasonably be directed by the board of
directors and/or the President of the Company, on an as-needed basis (the
“Services”).  Consultant and the Company acknowledge that the level of bona fide
services Consultant shall perform for the Company on and after the Effective
Date shall permanently decrease to no more than twenty percent (20%) of the
average level of bona fide services performed by Consultant for the Company over
the thirty-six (36) month period immediately preceding the Effective Date, such
that the termination of Consultant’s employment with the Company upon the
expiration of the Retention Agreement shall constitute a “separation from
service” for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended.

 

(b)           In accordance with the mutual intentions of the Company and the
Consultant, this Consulting Agreement establishes between both parties an
independent contractor consultant relationship, and all of the terms and
conditions of this Consulting Agreement shall be interpreted in light of that
relationship. Consultant agrees that he shall not be an employee of the

 

--------------------------------------------------------------------------------


 

Company for any purpose.  Consultant is not granted any express or implied right
or authority to assume or to create any obligation or responsibility on behalf
of or in the name of the Company or to bind the Company in any manner, unless
expressly authorized to do so by the Company.  The Company and Consultant
anticipate that Consultant will devote no more than one (1) day per week during
the Term to the provisions of the Services to the Company.  However, should
Consultant need to devote additional time to the Company per month in order to
fully and properly perform the Services, Consultant agrees to devote such
additional time to the Company as may be reasonably necessary, subject to the
limitations of paragraph 2(a) above.  The Company enters into this Consulting
Agreement based on Consultant’s demonstrated ability to perform the Services. 
Consequently, Company does not contemplate providing Consultant with any
training or instructions with respect to the Services.

 

3.             Consulting Fee.  During the Term, in consideration of
Consultant’s providing the Services, the Company shall pay to Consultant the
total sum of THREE MILLION AND NO/100 DOLLARS ($3,000,000.00) (the “Consulting
Fee”).  The Company shall pay to Consultant the Consulting Fee on the last day
of the Restricted Period (as such term is defined in the Retention Agreement) in
consideration for the Non-Competition and Non-Solicitation covenants agreed to
by Consultant under the Retention Agreement.

 

4.             Independent Contractor. Consultant is, and shall perform the
Services under this Consulting Agreement as, an independent contractor, using
the Consultant’s own means and methods, and shall not act, or hold himself out
as an agent, employee, partner, joint venturer, or legal representative of the
Company.  Nothing in this Consulting Agreement or in the relationship between
the parties is intended or shall be deemed to create a partnership, joint
venture, or employer-employee relationship, or otherwise create any liability
for, or obligation of the Company whatsoever with respect to the indebtedness,
liabilities or obligations of Consultant or any other party.  Consultant shall
retain the exclusive right to control and direct all details of the Services. 
Consultant shall supply and be responsible for the purchase and maintenance of
all equipment, tools, materials, and supplies necessary to provide the Services
under this Consulting Agreement, and all expenses incurred in the course of
providing the Services under this Consulting Agreement.

 

As an independent contractor, Consultant agrees to accept exclusive
responsibility and liability for payment of taxes or other payments that are
required by and/or measured by the Consulting Fee paid to Consultant pursuant to
this Consulting Agreement.  Consultant acknowledges and agrees that he shall be
responsible (as a self-employed individual) for filing all tax returns, tax
declarations, and tax schedules, and for the payment of all taxes required, when
due, with respect to the Consulting Fee paid to Consultant pursuant to this
Consulting Agreement.  The Company will not withhold any employment taxes from
any compensation it provides Consultant.  Rather, the Company will report the
amount it pays Consultant on IRS Forms 1099, to the extent required to do so
under applicable Internal Revenue Code provisions and state or local law.  For
all purposes, including but not limited to the Federal Insurance Contributions
Act (“FICA”), the Social Security Act, the Federal Unemployment Tax Act
(“FUTA”), income tax withholding requirements, and all other applicable federal,
state and local laws, rules and regulations, Consultant shall be treated as an
independent contractor and not as an employee with respect to the Company.  The
Company shall have no obligation with respect to payment of any Federal Income,
FICA, FUTA or other taxes owed that arise out of Consultant’s relationship with
the Company pursuant to this Consulting Agreement, and

 

2

--------------------------------------------------------------------------------


 

Consultant shall INDEMNIFY AND HOLD HARMLESS the Company, and its parents,
subsidiaries and affiliates, and their respective directors, officers,
employees, and representatives, from and against, and shall DEFEND the Company,
and its parents, subsidiaries and affiliates, and their respective directors,
officers, employees, and representatives, against any and all losses, damages,
claims, costs, liabilities, penalties, and/or expenses arising out of, or
incurred because of any failure to pay any such taxes.  The parties agree that
the indemnification and defense provisions in this paragraph 4 shall survive the
termination of this Consulting Agreement.

 

Consultant understands and agrees that during the Term, Consultant will not be
entitled to participate in any Company benefits including, but not limited to,
401(k) plans, health and welfare plans, bonus plans, severance plans, or any
other similar plan or arrangement (except according to the terms of the
Retention Agreement that survive its termination in accordance with the terms
thereof).  Consultant’s exclusion from benefit plans or programs maintained by
the Company is a material component of this Consulting Agreement.  To the extent
that Consultant may become eligible for any benefit plans or programs maintained
by the Company (regardless of the timing of or reason for eligibility, except as
stated above, with respect to the Retention Agreement), Consultant hereby waives
his right to participate in such plans or programs.  Consultant also agrees
that, consistent with his independent contractor status, he will not apply for
any government-sponsored benefits that are intended to apply to employees,
including, but not limited to, unemployment benefits.

 

5.             Termination of Agreement.  This Consulting Agreement shall
terminate on <<insert date that is six months after Effective Date>> (the
“Termination Date”).  Notwithstanding the foregoing, the Company may terminate
the Consulting Agreement for “Cause” upon the occurrence of any of the following
events:  (A) the Consultant willfully or knowingly failed to perform his duties
in any material respect as required hereunder (other than any such failure
resulting from Consultant’s incapacity due to physical or mental illness or
disability) or the commission by Consultant of an act of willful misconduct in
any material respect with respect to the Company; or (B) the engaging by
Consultant in conduct which is demonstrably and materially injurious to the
Company and/or its subsidiaries or affiliates; or (C) the willful engaging, or
failure to engage, by the Consultant in conduct which is in material violation
of any term of this Consulting Agreement; or (D) the Consultant having been
convicted of a felony or having been convicted of, or entered a plea of nolo
contendere to, a crime involving deceit, fraud, perjury or embezzlement.  For
purposes of this paragraph 5, no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by Consultant not in good faith
and without reasonable belief that Consultant’s action or omission was in the
best interest of the Company.  The Company may terminate the Consultant’s
Services hereunder for Cause, but only after: (I) giving Consultant written
notice of the failure or conduct which the Company believes to constitute Cause;
and (II) providing the Consultant a reasonable opportunity, and in no event more
than ten (10) business days, to cure such failure or conduct.  In the event the
Consultant does not cure the alleged failure or conduct within the time frame
provided for such cure by the Company, the Company shall send Consultant written
notice specifying the effective date of the termination of Consultant’s Services
for Cause hereunder.  In the event the Company terminates Consultant’s Services
and this Consulting Agreement prior to the Termination Date for Cause as
provided for in the preceding sentence, the Company shall not owe Consultant
payment of the Consulting Fee.  Furthermore, the Company may immediately

 

3

--------------------------------------------------------------------------------


 

terminate the Consulting Agreement at any time, for any reason other than for
Cause, provided that it pays Consultant the full amount of the Consulting Fee on
such date of termination.

 

6.             License, Permits and Compliance with Law.  Consultant shall
obtain and maintain during the term of this Consulting Agreement all licenses,
permits, and/or certifications required by city, county, state and federal law
and regulation, if any, necessary for the performance of the Services to be
provided under this Consulting Agreement, and shall comply with all applicable
laws in any manner affecting the Services to be performed under this Consulting
Agreement.

 

7.             Confidential Information.  Both during and after Consultant’s
consulting relationship with the Company, Consultant shall have an obligation to
protect and maintain the confidentiality of information belonging or relating to
the Company and its affiliates.  Accordingly, Consultant must not, except as
authorized or required by Consultant’s duties to the Company or its affiliates,
or an order of any competent court, disclose to any person whatsoever or
otherwise make use of any Confidential Information in whatever form in which
Consultant may have acquired it in the course of Consultant’s Services hereunder
concerning the business, affairs, finances, clients, or trade connections of the
Company or its affiliates, including, without limitation, BHP Billiton Petroleum
(North America) Inc., or any of their suppliers, agents or clients, and
Consultant must use Consultant’s best efforts to prevent the unauthorized
publication or disclosure of any such Confidential Information.  This obligation
continues after the termination of this Consulting Agreement and after the
termination of Consultant’s consulting relationship unless and until any such
information comes into the public domain (other than through any breach of this
provision by Consultant).  For purposes of this Consulting Agreement,
“Confidential Information” includes, but is not limited to, all information,
data or material (regardless of form) with respect to the Company or any of its
assets, prospects, business activities, officers, directors, employees,
borrowers, or clients which is: (a) a trade secret, as defined by the Uniform
Trade Secrets Act; (b) provided, disclosed, or delivered to the Consultant by
the Company, any officer, director, employee, agent, attorney, accountant,
consultant, or other person or entity employed by the Company in any capacity,
any client, borrower, advisor, or business associate of the Company, or any
public authority having jurisdiction over the Company or any business activity
conducted by the Company; or (c) produced, developed, obtained or prepared by or
on behalf of the Consultant or the Company (whether or not such information was
developed in the performance of this Consulting Agreement).  Notwithstanding the
foregoing, the term “Confidential Information” shall not include any
information, data or material which, at the time of disclosure or use, was
generally available to the public other than by a breach of this Consulting
Agreement, was available to the party to whom disclosed on a non-confidential
basis by disclosure or access provided by the Company or a third party without
breaching any obligations of the Company or such third party, or was otherwise
developed or obtained legally and independently by the person to whom disclosed
without a breach of this Consulting Agreement.

 

8.             Return of Property.  Upon termination of Consultant’s consulting
relationship with the Company hereunder for any reason, Consultant shall
immediately return all property of the Company or its affiliates.

 

4

--------------------------------------------------------------------------------


 

9.             Indemnification.

 

(a)  Indemnification by Consultant.  Consultant understands and agrees that as
an independent contractor, Consultant has been engaged to perform the Services
according to Consultant’s own methods and that the Company has no control over
the means by which such Services are accomplished.  Accordingly, the Company
shall not be held liable and Consultant hereby agrees to INDEMNIFY AND HOLD
HARMLESS the Company, and its parents, subsidiaries and affiliates, and their
respective directors, officers, employees, representatives, attorneys, advisors
agents, insurers, and contractors, from and against, and shall DEFEND the
Company, and its parents, subsidiaries and affiliates, and their respective
directors, officers, employees, representatives, attorneys, advisors agents,
insurers, and contractors, against any and all claims, suits, causes of action
or other forms of liability, for any cost (including attorneys’ fees) or damage
to Consultant’s property or injury or death to Consultant, which results from
accidents or events occurring during the performance of the Services, including
those claims, liabilities, causes of action and costs caused by the Company’s
negligence.  The parties agree that this paragraph 9 shall survive the
termination of this Consulting Agreement.

 

(b)  Indemnification by the Company.  The Company agrees to defend, indemnify
and hold harmless Consultant for any and all claims, causes of action or losses
of any kind arising from Consultant’s performance of this Consulting Agreement,
including claims based on Consultant’s own negligence in the performance of this
Consulting Agreement.  This defense and indemnity obligation does not and shall
not apply to any claim based on the Consultant’s gross negligence or willful
misconduct or for any intentional tort arising under the law of any jurisdiction
in which such claim is made.

 

10.          Arbitration.  Excepting only claims regarding breach of the
confidential information provisions of this Consulting Agreement, any dispute,
controversy or claim, of any and every kind or type, whether based on contract,
tort, statute, regulations, or otherwise, arising out of, connected with, or
relating in any way to this Consulting Agreement or the obligations of the
parties hereunder, including without limitation, any dispute as to the
existence, validity, construction, interpretation, negotiation, performance,
non-performance, breach, termination or enforceability of this Consulting
Agreement (in each case, a “Dispute”), shall be resolved solely and exclusively
in accordance with the procedures specified in this paragraph 10.  The parties
shall attempt in good faith to settle any Dispute by mutual discussions within
thirty (30) days after the date that Consultant or the Company gives notice to
the other party of such a Dispute.  If the Dispute is not resolved within such
thirty (30) day period, the Dispute shall be finally settled by arbitration
administered by the American Arbitration Association under its applicable rules,
and judgment on the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof.  The arbitration shall be held in Houston,
Texas and presided over by three arbitrators.  The party giving notice of the
Dispute shall appoint one arbitrator and the other party shall appoint one
arbitrator.  The two appointed arbitrators shall together appoint a third
arbitrator. This agreement to arbitrate shall be binding upon the successors,
assignees and any trustee or receiver of any party.

 

11.          Assignment.  This Consulting Agreement is one for personal services
by Consultant, and Consultant is not entitled to assign any of Consultant’s
obligations, rights or benefits under this Consulting Agreement.

 

12.          Entire Agreement.  Excepting the provisions of paragraph 12 of the
Retention Agreement to which Consultant has agreed regarding confidential
information, this Consulting Agreement constitutes the entire agreement between
the parties to this Consulting Agreement

 

5

--------------------------------------------------------------------------------


 

with respect to the subject matter of this Consulting Agreement, and there are
no understandings or agreements relative to this Consulting Agreement that are
not fully expressed in this Consulting Agreement, and all prior agreements with
respect to the subject matter of this Consulting Agreement, whether written or
oral, are expressly superseded by this Consulting Agreement.

 

13.          Severability.  This Consulting Agreement shall be deemed severable
and any part of this Consulting Agreement that may be held invalid by a court of
competent jurisdiction shall be deemed automatically excluded from this
Consulting Agreement and the remaining parts shall remain in full force and
effect.  In addition, with respect to paragraphs 4 and 9 hereof regarding
indemnification, the Company and Consultant agree that if the laws of the State
of Texas limit the extent to which indemnification may be provided to an
indemnified party, this Consulting Agreement shall automatically be amended to
provide that the indemnification provided hereunder shall only extend to the
maximum extent permitted by law.

 

14.          Amendment.  No change, amendment or modification of this Consulting
Agreement shall be effective unless it is in writing and signed by both
Consultant and an authorized representative of the Company.

 

15.          Governing Law and Venue.  This Consulting Agreement shall be
governed and construed exclusively in accordance with the laws of Texas.  The
parties agree that any legal action regarding this Consulting Agreement that is
not subject to the arbitration provisions in paragraph 10 of this Consulting
Agreement must be filed in the state or federal courts in Houston, Harris
County, Texas.

 

16.          Counterparts.  This Consulting Agreement may be executed in as many
counterparts as may be deemed necessary and convenient, and by the different
parties on separate counterparts, each of which shall be deemed an original but
all of which shall constitute one and the same instrument.

 

The signatures of the parties below confirm their mutual acceptance of the terms
of this Consulting Agreement:

 

 

PETROHAWK ENERGY CORPORATION

 

FLOYD WILSON

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

6

--------------------------------------------------------------------------------